Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keller et al. (US Pub. No. 2015/0098126 A1) in view of Teich et al. (US Patent 5,796,477).
With regards to claim 1, Keller discloses an optical arrangement for fluorescence microscopy 100 applications (Figures 1A, 1B and 2), in which from a source of one or more multiphoton beam(s), but at least one or two photon pair beam(s) [0109] is/are directed onto a first optical system (132 or 134) consisting of an arrangement of at least one lens or photon reflecting element or other beam shaping element or a combination thereof [0126] [0127] [0136], and the first optical system (132 or 134) is adapted to form the light into a light sheet or a light sheet-like shape 102 or 104 [0109], and directed from there to a sample such that fluorescence radiation is excited with the several multiphoton states beams incident simultaneously on/in the sample by means of multiphoton absorption [0109], and fluorescence radiation obtained by excitation is 
Keller fails to expressly disclose that the one or more beams is from a source of non-classical light. Teich discloses an entangled-photon microscopy, spectroscopy and display systems (Abstract) (Col. 5, Lines 15 – 21). The systems include a source of light in the form of twin or multiple entangled-photon beams (Col. 6, Lines 10 – 38). The systems also include optical components that direct the twin or multiple entangled-photon beams towards a target material (Col. 6, Line 58 – Col. 7, Line 21).
Teich further discloses utilizing a nonclassical light source (Col. 2, Line 67) comprised of entangled photons. Beams of light having highly correlated photon pairs are generated such that the arrival of photon pairs, rather than being accidental, is engineered to occur at a predetermined rate, thereby enhancing the photon-pair absorption rate significantly (Col. 3, Lines 1 -12). This enables lower optical powers to be used, thereby minimizing the effects of photobleaching and photodamage of the material, fluorophore or fluorescence indicator (Col. 2, Line 65 – Col. 3, Line 15) (Col. 6, Line 58 – Col. 7, Line 21).
 In view of the utility, enhancing the photon-pair absorption rate significantly and thereby minimizing the effects of photobleaching and photodamage of the material, fluorophore or fluorescence indicator, it would be obvious to a person of ordinary skill in the art at the time the invention was made to modify Keller to include the teachings such as that taught by Teich. 

With regards to claim 3, Keller modified discloses the claimed invention according to claims 1 and 2 but fails to expressly disclose the one or more multiphoton beam(s), but at least the one or more photon pair beam(s), is/are directed in collinear geometry, towards the first optical system. 
Teich does teach beams of light having highly correlated photon pairs are generated such that the arrival of photon pairs, rather than being accidental, is engineered to occur at a predetermined rate, thereby enhancing the photon-pair absorption rate significantly (Col. 3, Lines 1 -5). This enables lower optical powers to be used, thereby minimizing the effects of photobleaching and photodamage of the material, fluorophore or fluorescence indicator. The absorption of the highly correlated photons depends on the optical intensity of the light source in a linear, rather than quadratic, manner (Col. 3, Lines 6 -10). The linear intensity dependence of two-photon absorption also renders the resolution and localization less sensitive to laser power fluctuations (Col. 2, Line 65 – Col. 3, Line 15) (Col. 6, Line 58 – Col. 7, Line 21).. Teich is expressly silent to collinear beams. 
Notice that a collinear beam guidance is well known and conventional in the art. The examiner takes Official Notice that such collinear beam guidance of this fact. In view of the utility, improving the spatial and absorption range, it would be obvious to a person of ordinary skill in the art at the time the invention was made to modify Keller to include the teachings such as that is well known and routine in the art. 

With regards to claim 5, Keller modified discloses the formation of-a the light sheet 102/104 is performed by means of the first optical system 132/134, which is adapted to linearly change at least one multiphoton beam the position of impingement of the at least one multiphoton beam on/in the sample 101 by a movement of an optical element which is part of the first optical system 132/134, so that a corresponding line-shaped region of at least one line is irradiated at least once [0109].
With regards to claim 6, Keller modified discloses a multiphoton beam emitted by the a photon beam source 122/124 is split into a plurality of partial beams and the partial beams are directed onto/into the sample by means of-at least one the first optical system for forming a respective light sheet [0109] – [0113] [0133]-[0135].
With regards to claim 7, Keller modified discloses the formation of at least one light sheet or light sheet-like shape 102/104 is effected by means of at least one the first optical system 132/134 which is designed to linearly change the a position of the impingement of the partial beams on/in the sample by a movement of at least one optical element which is a component of the first optical system 132/134, so that a corresponding line-shaped region of at least one line is irradiated at least once with a partial beam [0109] – [0113] [0133]-[0135].
With regards to claim 8, Keller discloses a one- or two- or three-dimensional movement of the sample is performed for spatially resolved imaging of the sample [0158] [0159] [0199].

With regards to claim 10, Keller discloses a the multiphoton beam emitted collinearly by the source of non-classical light is divisible by means of a dichroic mirror or a polarization beam splitter into a plurality of partial beams directed at/into the sample  at different positions [0133] [0274].
With regards to claim 11, Keller discloses the detector system is a CCD, an EMCCD, an ICCD or a CMOS camera or a SPAD array [0210].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJURA MALEVIC whose telephone number is (571)272-5975. The examiner can normally be reached M-F (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on (571) 272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/DJURA MALEVIC/           Examiner, Art Unit 2884